Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) and Species B (Fig. 4) in the reply filed on 01/13/2022 is acknowledged.
Claims 1-19 are pending with claims 9-19 withdrawn. Claims 1-8 are examined herein. 

Information Disclosure Statement
The information disclosure statement filed 07/28/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The copy provided of the Hisida “Detailed Design Consideration on Wire-Spaced LMFBR Fuel Subassemblies under the Effects of Uncertanties and Non-Nominal Geometries” is not legible. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the neutron absorber having a  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the neutron absorber having a second wire wrapping having the second pitch” which renders the claim indefinite. Claim 1 recites “a second fuel pin having a second wire wrapping, the second wire wrapping having a second pitch” and therefore it is unclear whether “a second wire wrapping” in claim 8 refers to the same second wire wrapping in claim 1 or not. If so, it is further unclear whether the neutron absorber is a separate rod/pin or contained within the second fuel pin. The indefiniteness of this claim language is exacerbated by the failure of the disclosure to depict the neutron absorber and its structural features. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dodd GB 1416703.
Regarding claim 1, Dodd discloses a fuel assembly for a nuclear reactor (Fig. 1), comprising: a first fuel pin (a) having a first wire wrapping (c), the first wire wrapping having a first pitch (see Fig. 3); and a second fuel pin (outermost element S2) having a second wire wrapping (see Fig. 2; Pg. 1 ln 84-85 “the helically wound fins c on the outermost elements”), the second wire wrapping having a second pitch, the second pitch being different than the first pitch (See Fig. 2; Pg. 1 ln 85-88 “fins c on the outermost elements (Figure 2) are only half the radial height and half the pitch of the helically wound fins c on the other elements”). 
Regarding claim 2, Dodd discloses all the elements of the parent claim and further discloses wherein the second pitch is shorter than the first pitch (See Fig. 2; Pg. 1 ln 85-88 “fins c on the outermost elements (Figure 2) are only half the radial height and half the pitch of the helically wound fins c on the other elements”).
Regarding claim 3, Dodd discloses all the elements of the parent claim and further discloses wherein the first fuel pin and the second fuel pin are located within a fuel duct (b) and wherein the second fuel pin is positioned closer to a wall of the fuel duct than the first fuel pin (outermost element is closer to wall of b).
Regarding claim 4, Dodd discloses all the elements of the parent claim and further discloses wherein the second fuel pin is positioned within a fuel duct to increase an outlet temperature of the nuclear reactor (Pg. 1 ln 53-59 “this inventions enables the gap between the bundle of fuel elements and the wrapper to be reduced… thereby decreasing overcooling of the outermost elements and enabling a larger fuel content in the bundle to be achieved.” Therefore since the outermost fuel pin is located in the fuel duct and the bundle has a larger fuel content, it has sufficient structure such that it is capable of increasing an outlet temperature of the reactor).
Regarding claim 5, Dodd discloses all the elements of the parent claim and further discloses wherein the first fuel pin has a first clocking angle, and wherein the second fuel pin has a second clocking angle different from the first clocking angle (Pg. 2 ln 19-30 and Fig. 1,4; elements S have a different clocking angle than elements A). 
Regarding claim 6, Dodd discloses all the elements of the parent claim and further discloses wherein the fuel assembly comprises fissionable fuel (a sodium cooled fast reactor necessarily includes fissionable fuel). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dodd GB 1416703 in view of Petroski et al. US Pub 20140185734.
Regarding claims 6-7, Dodd discloses all the elements of the parent claim. Dodd discloses the nuclear reactor fuel element sub-assembly comprises fuel elements but does not explicitly disclose the fuel elements comprise fissionable fuel.  
Petroski teaches a similar fuel assembly (Fig. 1a) wherein the fuel assembly may be a fissile nuclear fuel assembly of a fertile nuclear fuel assembly ([0026]). It would have been obvious to one of ordinary skill in the art to modify the fuel assembly of Dodd with the fissionable or fertile fuel of Petroski as it produces no unexpected results. As Petroski teaches, a fuel may contain any fissionable material and the depending on the application the fuel may include at least one elements chosen from U, Th, Am, Np and Pu ([0028]).
Regarding claim 8, Dodd discloses all the elements of the parent claim. Dodd discloses a second element (S2) having a second wire wrapping (c) having the second pitch (Pg. 1 ln 85-88 “fins c on the outermost elements (Figure 2) are only half the radial height and half the pitch of the helically wound fins c on the other elements”). While Dodd does not explicitly disclose a neutron absorber, a skilled artisan would recognize that neutron absorber rods are very commonly found in fuel assemblies.
Petroski, however, teaches a similar nuclear fuel assembly (Fig. 1a) comprising fuel elements (11) having a wire wrapping (12) and that the fuel may include additional burnable poisons, such as boron, gadolinium, or indium ([0028]). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the outermost element S2 of Dodd with the neutron absorbing material of Petroski for the predictable advantage of controlling the reactivity.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646